DETAILED ACTION
 	Claims 1, 6-8, 13-15 and 19-29 are pending. This is in response to applicant’s amendments filed on September 1, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
After further search and consideration, Examiner concedes there is no art singly or in combination teaches a blockchain in a blockchain network sent to more than one financial systems for validation and recording where each of the financial system performing the validation sending a confirming reply that the newly created block is recorded when successfully validated. Therefore claims 1, 6-8, 13-15 and 19-29 are allowed.
The closest art is PG Pub 20200334204 (hereinafter Irazabal) which discloses having peers in a blockchain network to validate a transaction (e.g. a block or a smart contract) where each peer validates the transaction then commit to the same ledger and also notify the client the transaction was validated (Fig. 2B and related paragraphs). However, Irazabal does not expressly discloses all the aforementioned claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M TRAN whose telephone number is (571)270-1994.  The examiner can normally be reached on Mon-Fri: 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469)295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRI M TRAN/Primary Examiner, Art Unit 2432